Case 1:02-cr-00037-TSE Document 340 Filed 03/29/19 Page 1 of 2 PageID# 9



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                              ALEXANDRIA DIVISION


   UNITED STATES OF AMERICA,                    :
                                                :
    v.                                          : Criminal No. 1:02-cr-37
                                                :
   JOHN PHILIP WALKER LINDH,                    :
                                                :
                  Defendant.                    :


                                           NOTICE
          COMES NOW the defendant, JOHN PHILIP WALKER LINDH, by his CJA
   appointed counsel, WILLIAM B. CUMMINGS, ESQUIRE, and provides notice to this

   Court that he has this 29th day of March, 2019, notified the United States Probation

   Office, through Raymond M. Hess, Senior U.S. Probation Officer, that he has withdrawn

   his opposition to the Probation Office’s proposed additional special conditions of

   supervised release sought to be imposed on Mr. Lindh, and that no briefing or hearing is

   therefore required in this matter.

                                         Respectfully submitted,



                                         JOHN PHILIP WALKER LINDH




                                                         /s/
                                         WILLIAM B. CUMMINGS, ESQUIRE
                                         VA Bar No. 6469
                                         Counsel for JOHN PHILIP WALKER LINDH
                                         WILLIAM B. CUMMINGS, P.C.
                                         Post Office Box 1177
                                         Alexandria, Virginia 22313
                                         (703) 836-7997
                                         Fax (703) 836-0238
                                         wbcpclaw@aol.com
Case 1:02-cr-00037-TSE Document 340 Filed 03/29/19 Page 2 of 2 PageID# 10



                                 CERTIFICATE OF SERVICE
           I hereby certify that on the 29th day of March, 2019, I electronically filed the

    foregoing with the Clerk of Court using the CM/ECF system, which will send a

    notification of such filing (NEF) to the following registered ECF users:

                                  John Gibbs, Esquire
                                  United States Attorney’s Office for
                                     the Eastern District of Virginia
                                  2100 Jamieson Avenue
                                  Alexandria, Virginia 22314
                                  John.Gibbs@usdoj.gov


           AND I hereby certify that on March 29, 2019 I am emailing/mailing/hand-
    delivering the foregoing document, and the NEF, to the following non-filing user:

                                  Raymond M. Hess
                                  Senior U.S. Probation Officer
                                  10500 Battleview Parkway, Suite 100
                                  Manassas, VA 20109




                                                          /s/
                                          WILLIAM B. CUMMINGS, ESQUIRE
                                          VA Bar No. 6469
                                          Counsel for JOHN PHILIP WALKER LINDH
                                          WILLIAM B. CUMMINGS, P.C.
                                          Post Office Box 1177
                                          Alexandria, Virginia 22313
                                          (703) 836-7997
                                          Fax (703) 836-0238
                                          wbcpclaw@aol.com




                                                 2
